934 F.2d 985
HEARTLINE FARMS, INC., Appellee,v.John DALY, Personal Representative of the Estate of AgnesStokes, Deceased, Appellant.
No. 90-2809.
United States Court of Appeals,Eighth Circuit.
Submitted May 15, 1991.Decided June 11, 1991.

Daniel A. Fullner, Madison, Neb., for appellant.
Vard R. Johnson, Omaha, Neb., for appellee.
Before BOWMAN, Circuit Judge, HEANEY and BRIGHT, Senior Circuit Judges.
PER CURIAM.


1
This action originated in the Bankruptcy Court.1   Heartline Farms, Inc., the debtor in a Chapter 12 farm-reorganization proceeding, possesses a vendee's interest under an installment land contract.  John Daly, as personal representative of the Stokes Estate, possesses the vendor's interest.  The Stokes Estate asserted that the installment land contract is an executory contract under 11 U.S.C. Sec. 365.  The Bankruptcy Court held that under Nebraska law an installment land contract is an executory contract under Sec. 365 if an action in strict foreclosure can be maintained.  The Bankruptcy Court further held that the land contract in question was an executory contract for purposes of Sec. 365 and did not qualify as a security device.


2
Heartline appealed to the District Court,2 which reversed the Bankruptcy Court.  See Heartline Farms, Inc. v. John Daly, etc., 128 B.R. 246 (D.Neb.1990).  The Stokes Estate appeals to this Court, contending that the District Court erred in (1) finding that under Nebraska law a contract for the sale of farmland in installments is a security device;  (2) holding that declaring the contract to be executory would defeat the purpose of Chapter 12;  and (3) holding that strict foreclosure (which the decision of the Bankruptcy Court would have allowed) would offend equity and justice.


3
Having reviewed the case, we are satisfied the District Court did not err in any of its rulings.  We have reviewed the applicable Nebraska law de novo, and find no reason to disagree with the District Court's interpretation of that law.  As no error of fact or law appears, and as an extended opinion by this Court could add little to the thorough and carefully reasoned memorandum opinion of the District Court, the decision of the District Court is summarily affirmed.  See 8th Cir.R. 47B.



1
 The Honorable John C. Minahan, Jr., United States Bankruptcy Judge for the District of Nebraska


2
 The Honorable Warren K. Urbom, United States District Judge for the District of Nebraska